Citation Nr: 0401665	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  00-24 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for irritable 
bowel syndrome, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased initial rating for hearing 
loss in the right ear, currently evaluated as noncompensably 
disabling.  

3.  Entitlement to an increased initial rating for scars, 
residuals of removal of multiple cysts, currently evaluated 
as noncompensably disabling.  

4.  Entitlement to service connection for chemical burns to 
the veins of the arms.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, inter alia, granted service 
connection for irritable bowel syndrome, right ear hearing 
loss, and residual scars from removal of multiple cysts.  The 
RO also denied entitlement to service connection for residual 
drug reaction thrombosis of the bilateral arms, claimed as 
chemical burns of the veins of the arms.  The veteran 
disagreed with these determinations, and this appeal ensued.  

In December 2002, the veteran gave sworn testimony at the RO 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  At his hearing, the 
veteran confirmed that he had withdrawn from appellate 
consideration the issues of entitlement to an increased 
rating for low back strain and entitlement to service 
connection for residuals of a tuberculosis (TB) test, 
residuals of hemorrhagic fever with renal syndrome, and a 
left knee disorder.  

In a written argument dated in April 2003, the veteran's 
representative noted that at his hearing, the veteran 
contended that the chemical burns to the veins of his arms 
were due to his treatment in service for hemorrhagic fever.  
The representative therefore contended that the issue of 
service connection for residuals of hemorrhagic fever with 
renal syndrome was inextricably intertwined with the issue of 
service connection for residuals of chemical burns to the 
veins of the arms.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  The Board concludes, however, that these issues 
are not inextricably intertwined because the resolution of 
the issue now in appellate status does not in fact depend on 
resolution of the issue withdrawn from appellate status.  The 
hemorrhagic fever in service was the occasion for the 
administration of the medication regimen that the veteran 
claims resulted in the current claimed disability.  In view 
of the veteran's contentions, the in-service event was the 
medication regimen, not the fever.  See 38 C.F.R. § 
3.159(a)(4) (2003).  Under the circumstances, the disorder 
for which the medication was administered in service is 
immaterial to an equitable resolution of the issue of service 
connection for residuals of chemical burns to the veins of 
the arms as a consequence of the in-service treatment.  This 
issue is addressed in the remand portion of this decision.  
If the veteran desires to claim service connection for 
residuals of hemorrhagic fever with renal syndrome, he should 
contact the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained with respect to 
the claim for an initial compensable rating for hearing loss 
in the right ear.  

2.  The veteran's claim for service connection for right ear 
hearing loss was granted in a rating decision dated in 
January 2000, and the disability was rated noncompensably 
disabling from March 1, 1999, the day following separation 
from service.  

3.  At all times material to this appeal, the veteran had 
Level I hearing in the service-connected right ear and Level 
I hearing in the non-service-connected left ear.  

4.  On and after June 10, 1999, the veteran was not shown to 
exhibit an exceptional hearing pattern in his service-
connected right ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right 
ear hearing loss from March 1, 1999, to June 10, 1999, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (effective 
prior to June 10, 1999).  

2.  The criteria for a compensable rating for right ear 
hearing loss on and after June 10, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); Pub. L. No. 107-330, § 
103, 116 Stat. 2820, 2821-22 (effective Dec. 6, 2002) (to be 
codified at 38 U.S.C.A. § 1160(a)(3)); 38 C.F.R. §§ 4.85, 
4.86 (2000 through 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that the veteran's original claim for 
service connection for right ear hearing loss was received in 
March 1999 and granted by a rating decision dated in January 
2000.  The right ear hearing loss was rated zero percent 
disabling under Diagnostic Code 6100, effective from March 1, 
1999, the day following the veteran's separation from 
service.  The veteran disagreed with the evaluation assigned, 
and this appeal ensued.  

The veteran's claim for a higher evaluation for right ear 
hearing loss is an original claim that was placed in 
appellate status by his disagreement with the initial rating 
award.  In these circumstances, the rule in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The criteria for evaluating hearing loss were changed by an 
amendment to the rating schedule that became effective on 
June 10, 1999, see 64 Fed. Reg. 25,202 (May 11, 1999), about 
three months following the receipt of the veteran's original 
claim for service connection for right ear hearing loss.  
Except for exceptional hearing patterns discussed below, 
however, the amendment did not change the criteria for 
evaluating hearing loss where only one ear is service 
connected.  

Evaluations of unilateral hearing loss range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of speech discrimination 
tests together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for unilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

In 1997, the VA General Counsel held in a precedent opinion 
that when service connection is in effect for hearing loss in 
only one ear, and total deafness is not present in both ears, 
the non-service-connected ear is considered to exhibit normal 
hearing for rating purposes.  VAOPGCPREC 32-97.  Precedent 
opinions of the General Counsel are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  See Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000) (holding that the provisions of
38 U.S.C. § 1160(a)(3) preclude any consideration of hearing 
loss that is less than total in the non-service-connected ear 
when evaluating hearing loss in the service-connected ear).  
The amendment to the rating schedule that became effective on 
June 10, 1999, adopted the interpretation of the law 
expressed by the General Counsel in 1997 and by the Boyer 
court in 2000.  See 38 C.F.R. § 4.85(f) (effective June 10, 
1999).  

On an audiological evaluation for VA in July 2001, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
35
65
100
LEFT

15
5
15
20

The veteran's average puretone threshold level, in decibels, 
was 54 in the right ear and 14 in the left ear.  A controlled 
speech discrimination test using the Maryland CNC word list 
revealed speech recognition ability of 92 percent in the 
right ear and 96 percent in the left ear.  

These results equate to Level I hearing in the service-
connected right ear and yield a noncompensable rating under 
Diagnostic Code 6100 as in effect at all times material to 
this appeal.  

The result is the same even if the provisions of 38 C.F.R. § 
4.86 regarding the evaluation of certain exceptional patterns 
of hearing impairment are applied.  Section 4.86 of title 38, 
Code of Federal Regulations, provides as follows:  

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the puretone threshold is 30 
decibels or less at 1000 hertz, and 70 
decibels or more at 2000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

(Emphasis added.)  

It will be seen that the provisions of section 4.86 are not 
for application in view of the results obtained on the VA 
audiological evaluation in July 2001.  

Prior to December 6, 2002, hearing in the non-service-
connected ear was deemed to be normal for rating purposes in 
the absence of a showing of total deafness in that ear.  
38 C.F.R. § 4.85(f).  Prior to December 6, 2002, section 
1160(a) of title 38, United States Code, provided in 
pertinent part as follows:  

Where a veteran has suffered - 

(1) . . . . 

(2) . . . . 

(3) total deafness in one ear as a 
result of service-connected disability 
and total deafness in the other ear as 
the result of non-service-connected 
disability not the result of the 
veteran's own willful misconduct;

(4) . . . . 

(5) . . . . 

the Secretary shall assign and pay to the veteran the 
applicable rate of compensation under this chapter as if 
the combination of disabilities were the result of 
service-connected disability.  

See 38 C.F.R. § 3.383(a)(3) (as effective prior to Dec. 6, 
2002) (implementing regulation).  

The veteran's average puretone threshold level of 14 decibels 
and speech recognition ability of 96 percent in the left ear 
equated to Level I hearing in the non-service-connected ear.  
Because total deafness was not shown in either ear, the 
provisions of 38 U.S.C.A. § 1160(a)(3), as in effect prior to 
December 6, 2002, were not applicable.  

Section 1160(a)(3) was amended by the Veterans Benefits Act 
of 2002, Pub. L. No. 107-330, § 103, 116 Stat. 2820, 2821-22 
(Dec. 6, 2002) (to be codified at 38 U.S.C.A. § 1160(a)(3)).  

Section 1160(a) now reads in pertinent part as follows:  

Where a veteran has suffered - 

(1) . . . . 

(2) . . . . 

(3) deafness compensable to a degree 
of 10 percent or more in one ear as a 
result of service-connected disability 
and deafness in the other ear as the 
result of non-service-connected 
disability not the result of the 
veteran's own willful misconduct;

(4) . . . . 

(5) . . . . 

the Secretary shall assign and pay to the veteran the 
applicable rate of compensation under this chapter as if 
the combination of disabilities were the result of 
service-connected disability.  

However, the amendment to 38 U.S.C.A. § 1160(a)(3) effected 
by the Veterans Benefits Act of 2002 does not alter the 
result in this case because the veteran is not rated 10 
percent disabled in the service-connected right ear and is 
not shown to have deafness in the non-service-connected left 
ear.  The examiner in July 2001 described the hearing in the 
veteran's left ear as normal at all frequencies tested, which 
included 500 hertz.  His puretone threshold at that frequency 
was 10 decibels.  

It therefore follows that the claim of entitlement to an 
initial compensable rating for right ear hearing loss must be 
denied.  The evidence is not so evenly balanced as to raise 
doubt concerning any material issue.  38 U.S.C.A. § 5107(b).  

In so deciding, the Board has considered the representative's 
contention that this claim should be remanded to the RO to 
afford the veteran another VA audiological evaluation in 
light of the amendment to 38 U.S.C.A. § 1160(a)(3).  However, 
the veteran himself testified that he had not noticed any 
further hearing loss since the VA audiological evaluation 
conducted in July 2001.  In these circumstances, additional 
audiological evaluation is not warranted.  See VAOPGCPREC 11-
95 (holding that an examination that was adequate when the RO 
considered the claim will ordinarily be adequate for the 
Board's determination, except to the extent that the claimant 
asserts that the disability has increased in severity since 
the time of the examination).  This is especially so with 
respect to this claim because disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The Board also notes that the letter issued to the veteran in 
April 2001 describing his rights and responsibilities under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, did not specifically describe 
the information and evidence necessary to support his claim 
for an initial compensable rating for right ear hearing loss.  
In correspondence dated in October 2003, the Board informed 
the veteran of the amendment to 38 U.S.C.A. § 1160(a)(3) 
quoted above.  In December 2003, he responded that he had no 
further evidence or argument to submit.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1349 (Fed. Cir. 2003) (upholding the Board's right 
under 38 C.F.R. § 19.9(b)(2) (2002) to consider law not 
considered by the RO).  The Board concludes that no prejudice 
results from its refusal to remand this case for initial RO 
consideration of the change in the law or for the RO to issue 
a VCAA letter to the veteran specifically tailored to this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Remanding this case for these purposes - and in the absence 
of any showing of an increase in disability - would exalt 
form over substance without any benefit accruing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


ORDER

An initial compensable rating for hearing loss in the right 
ear is denied.  


REMAND

The record shows that the veteran has not been afforded a VA 
examination since his separation from service to gauge the 
severity of his service-connected irritable bowel syndrome.  
Service connection was established, and the disability was 
rated based on the service medical records.  In addition, the 
record indicates that the veteran has received post service 
treatment for his gastrointestinal complaints, and he has 
maintained that his irritable bowel syndrome has worsened 
since his separation from service.  Accordingly, a VA 
examination is warranted.  See VAOPGCPREC 11-95.  

The veteran testified in December 2002 that he was seeing a 
private physician, Dr. Hood, for his irritable bowel 
syndrome.  He said that Dr. Hood had prescribed Imodium for 
the disorder, which took care of it, and that he had not seen 
Dr. Hood in three to four months.  He reported that in a 
seven-day period, he would have diarrhea or constipation on 
all seven.  He testified that his daily routine revolved 
around his irritable bowel syndrome.  His dominant problem 
was diarrhea.  He reported that he carried a roll of toilet 
paper in his truck so that if he could not find a facility, 
he could use the woods.  He said that he had an episode after 
every meal and that he had recurring stomach pain.  However, 
he indicated that he had not lost any weight.  

The veteran also testified that since service, he has had 
cysts removed from his lower right leg and his left index 
finger and that he was likely to have another cyst removed 
from his right wrist.  Both cysts were removed by Dr. Hood.  
The veteran explained that his real problem is the recurrent 
nature of the cysts and not the residual scars from their 
removal.  The service medical records indicate that he had 
had multiple cysts, variously diagnosed, removed during 
service but that the scars were said to be healed at 
separation.  The veteran's testimony raises the issue of 
whether the cysts removed following service are related to 
his service-connected condition, which has been rated on the 
basis of residual scars under Diagnostic Code 7805.  The full 
extent of the service-connected condition must be determined 
before the appropriate rating can be assigned.  See Harris v. 
Derwinski, 1 Vet. App. at 183.  Further medical evaluation is 
needed to resolve this issue.  In addition, the record does 
not contain any private medical reports dated later than May 
2000.  

The veteran testified that he developed thrombosis and that 
his right arm became numb as a result of the in-service 
treatment for hemorrhagic fever.  He indicated that the 
medications used to treat him were incompatible and caused a 
reaction with residual effect to the veins of his arms.  He 
stated that his right arm was becoming numb during the 
hearing and that he had the condition in both arms.  He 
stated that tests had shown that there was nothing wrong with 
the nerves of his arms; rather, the problem was the blood 
flow to his arms.  The veteran testified that VA had not 
examined him with respect to this claim.  

The veteran's assertion of current disability, together with 
evidence of treatment in service for hemorrhagic fever with 
renal syndrome with a medication regimen administered 
intravenously, is sufficient under current law to require a 
VA examination, as requested by the representative, to 
determine whether the veteran has the claimed current 
disability and whether that disability is related to service.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  

In view of the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following action:  

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) with respect the veteran's 
claims for increased ratings for 
irritable bowel syndrome and cyst 
residuals.  (The claim of entitlement to 
service connection for residuals of 
chemical burns to the veins of the arms 
was addressed in correspondence from the 
RO dated in April 2001).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his irritable 
bowel syndrome; cyst condition, and any 
venous insufficiency since March 1999.  
After securing the necessary release(s), 
the RO should attempt to obtain these 
records, including all pertinent VA 
treatment records, and associate them 
with the claims file.  This should 
specifically include all pertinent 
treatment records from Dr. Hood and 
Eagle's Landing Family Practice, P.C.  

3.  After pertinent records have been 
received, the veteran should be afforded 
a VA gastrointestinal examination to 
determine the current severity of the 
service-connected irritable bowel 
syndrome.  Any indicated tests should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The claims file should be 
provided to the examiner for review 
before the examination.  

4.  After pertinent records have been 
received, the veteran should be afforded 
a VA examination to determine the current 
severity of the service-connected cyst 
condition, to include any residual scars.  
The examiner is requested to review the 
record and determine whether any cysts 
that developed following service are part 
and parcel of the service-connected cyst 
condition.  Any indicated tests should be 
performed, and all manifestations of 
current disability should be described in 
detail.  

5.  After pertinent records have been 
received, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of any disability 
involving the veins of the arms found to 
be present.  Any indicated tests should 
be performed, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the record and offer an opinion as 
to whether it is at least as likely as 
not (that is, whether there is a 50 
percent probability) that the veteran has 
residuals of chemical burns to the veins 
of the arms that are attributable to 
service, including the treatment the 
veteran received in service in 1996 for 
hemorrhagic fever with renal syndrome; or 
whether any other relationship to the 
veteran's twenty years of service is 
apparent.  

6.  Following any further indicated 
development, the RO should review the 
record and readjudicate the issues 
currently on appeal.  If the benefits 
sought on appeal are not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



